DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 11/5/2021.  Claims 2-3 and 9 have been cancelled.  Claim 22 is newly added.  Claims 1, 4-5, 7, 10-12, 14, 16-18, and 20-21 have been amended.  Claim 20-21 have been withdrawn from consideration.
	It has been noted that the status identifiers of claims 20-21 indicate they are amended and they should have been withdrawn-currently amended.  

Response to Arguments
	The Gronko reference has been withdrawn in view of applicant’s amendment.

Rejoinders
Claim 1 is allowable. 
Claim 20-21, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A-C, as set forth in the Office action mailed on 3/10/2021, is hereby withdrawn and claims 20-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Ball on 11/15/2021.
The application has been amended as follows: 
In independent claim 1, line 3, delete “animal ear” and replace with --of an animal--.
In independent claim 1, line 15, delete “that envelops” and replace with --enveloping--.
In independent claim 1, line 16, delete “length” and replace with --longitudinal length--.

Allowable Subject Matter
Claims 1, 4-8, and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious an attachment for a device for generating an air flow, a warm airflow, or for dispensing a fluid, which attachment is adapted to be introduced into an ear of a human or of an animal, wherein the attachment further includes an ear funnel enveloping the guide vane along the longitudinal length of the guide vane and has a proximal opening such that the proximal opening is adapted to be closest to the eardrum .
Regarding dependent claims 4-8 and 10-22, they are allowed due to their dependencies on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bikhazi of U.S. Patent Application Publication No. US 2011/0099832 discloses an ear dryer (10) comprising earpiece (18) adapted to insert into a person’s ear canal and engageable with the adapter sleeve (16).  Bikhazi ear dryer (10) lacks claimed limitations a guide vane enveloped by an ear funnel wherein a first section and a second section of the guide vane are in curved manner opposite each other.


Apolet of U.S. Patent No. 5,364,343 discloses an ear irrigation device comprises a connecting piece (11) having an inlet duct (15) and an outlet duct (16).  Apolet invention does not include claimed limitation guide vane and ear funnel enveloping the guide vane.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CAMTU T NGUYEN/Examiner, Art Unit 3786